Opinion filed April 29, 2016




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-14-00132-CR
                                   __________

                    MELVIN SETTLEMYRE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 259th District Court
                              Jones County, Texas
                        Trial Court Cause No. CR024597


                                  OPINION
       The jury found Melvin Settlemyre “guilty of Assault (Family Violence)
against a household member” and assessed his punishment at confinement in the
Jones County Jail for a period of 365 days and a fine of $4,000. We affirm.
       Appellant and his wife, Larraine (Lari) Kathleen Settlemyre, and their four
children attended Builders Baptist Church. On the day of the offense, the family had
attended evening services at Builders Baptist. When they arrived home, Appellant
wanted to take the children swimming, but Lari’s brother had been invited over to
play cards. When Lari told him that the kids were going to play cards with her
brother, Appellant said, “No. I’m taking them swimming.” Appellant became upset,
threw a water bottle onto the floor, and “took off into the living room where all the
kids were.” The children told him that they did not want to go swimming, but he
ordered them to go put on their swimsuits. Lari intervened, and Appellant “was
severely really, really mad and agitated at [her] that [she] wasn’t making them do
what he wanted.”
      Lari testified that there were “a lot of control issues” with Appellant. “God
said that he’s supposed to rule everything and he took that way overboard, and it got
to the point where I was nothing and he was everything. Everything he said goes
and what he did was right, nothing he did was wrong.”
      Shawnee Gilbreath, the wife of the pastor of Builders Baptist, had counseled
with Appellant and Lari. She testified that Appellant was domineering and that he
forgot “his role was to love the woman as He loved the church.” She said that
Appellant’s views on the husband and wife relationship were that a woman was
basically supposed to submit to the husband no matter what.
      At some point during the argument, the children ended up back in the living
room; all of them were upset. Appellant attempted to get into the room where they
were, but Lari blocked the doorway. Lari testified that she told him, “I’m not going
to let you hurt them anymore. I’m not going to let you upset them.” Lari testified
that Appellant then “took his hands under [her] armpit and tossed [her] into the wall,
into the doorway.” When Appellant pushed her into the doorway, she hit her right
wrist on the wall. She testified that it hurt “a little” and left a mark but that, at the
time, she was more focused on what Appellant was doing with the kids. Lari also
testified that later she felt pain that was not bad enough to “go into the hospital for,
but [she] kn[e]w it was there.”


                                           2
      When the argument between Lari and Appellant began, their oldest daughter
contacted Gilbreath. She informed Gilbreath that there was some trouble between
her mom and dad and asked Gilbreath to come quickly. As Gilbreath and her
husband drove to the Settlemyres’ home, they called 9-1-1. When they arrived, they
found the children in the living room, crying and upset. Lari was also in the living
room; Appellant was outside. After Gilbreath talked to the children, she went
outside and told Appellant, “Melvin, this is wrong. This was wrong.” Gilbreath
testified that Appellant said that he had not done anything wrong and then came “at
[her] but [her] husband got between [them].”
      Stephanie Fenner, a deputy with the Jones County Sheriff’s Department,
responded to a 9-1-1 domestic disturbance call at the Settlemyers’ residence. She
was new, and this was her first domestic disturbance call. When Deputy Fenner
arrived at the residence, she talked to Appellant. Appellant told Deputy Fenner that
he and Lari had gotten into an argument because he wanted to take his four children
swimming and his wife told them that they could not go.
      Deputy Fenner then talked to Lari. Lari was upset and had some fresh
scratches on her right wrist. She did not need medical attention: the skin on her wrist
was “barely” broken. There were no grip marks or bruises, just scratch marks.
Deputy Fenner also testified, without objection, that Lari experienced pain.
      At trial, Appellant argued that he did not assault Lari. However, in his sole
issue on appeal, he argues that the evidence is insufficient to prove that any injuries
Lari suffered were “bodily injur[ies]” under the law. On appeal, Appellant frames
his argument as a due process one in concert with the civil principle of de minimis
non curat lex: “The law is not concerned with trifles.”          BALLENTINE’S LAW
DICTIONARY (3d ed. 1969). In other words, Appellant claims that Lari’s injuries
were nothing more than trifles with which the law should not be concerned.


                                          3
      The record contains testimony from Lari that Appellant had previously
strangled Lari and that he had also threatened to shoot her in the head with a gun that
his mother had given him. Lari also testified that Appellant would at times hit the
wall with his fist to “show me what power he had over me.” Appellant testified and
denied that he had ever threatened anyone with a gun. He also denied that he had
committed assault and denied the accusation that he was domineering. He testified
that the mistake that he made was “trying to encourage her to -- I was trying to
encourage her to be submissive, to do all the things that the Bible says a woman is
supposed to do. That was my mistake. I needed to focus on me and let God take
care of her.”
      Even if we were to agree that the principle of de minimis non curat lex applies
to criminal cases as a matter of due process, we would not apply it under the facts of
this case because the evidence squarely places the injuries within the specific terms
of the Texas Penal Code. Section 22.01(a)(1) of the Texas Penal Code contains the
definition of the offense charged in this case: “A person commits an offense if the
person . . . intentionally, knowingly, or recklessly causes bodily injury to another,
including the person’s spouse.” TEX. PENAL CODE ANN. § 22.01(a)(1) (West Supp.
2015). “Bodily injury” is defined as “physical pain, illness, or any impairment of
physical condition.” Id. § 1.07(a)(8).
      Lari testified that she felt pain in her wrist and had a mark on her wrist.
Deputy Fenner also testified that Lari had fresh scratch marks on her wrist and that
Lari experienced pain. By its very terms, the Texas Penal Code requires nothing
more to prove “bodily injury” than the evidence presented here. We are neither
permitted nor obligated to consider the injuries that Lari suffered at the hands of
Appellant as “trifles.” We overrule Appellant’s sole issue on appeal.




                                          4
      We affirm the judgment of the trial court.




                                                   JIM R. WRIGHT
                                                   CHIEF JUSTICE


April 29, 2016
Publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         5